Case 2:18-cr-00359-JP Document 27 Filed 06/11/19 Page 1 of 28

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA 3 : CRIMINAL NO. 18-359
V.
JOSEPH SZURGYJLO III : ; (Padova, J.)

SENTENCING MEMORANDM ON BEHALF OF
DEFENDANT JOSEPH SZURGYJLO

TO THE HONORABLE, JOHN R. PADOVA, JUDGE OF THE SAID COURT:

Defendant, above named, by counsel, files this sentencing memorandum.

I. INTRODUCTION AND ISSUES

The purpose of this introductory section twofold. First to give the court a context within which
to view the defendant and his crime. Second, to highlight the fact that in addition to the sentence
this court will impose, Mr. Szurgyjlo will suffer the loss of his pharmacy license for a

period of ten years.be revoked. Under the applicable statute, the standard revocation period when
one is convicted of a felony is ten years. While Mr. Szurgyjlo would technically be able to begin
the reinstatement process in five years, given the amount of narcotics involved and in light of his

federal felony conviction, in all likelihood he will lose his pharmacy license for ten years. There
Case 2:18-cr-00359-JP Document 27 Filed 06/11/19 Page 2 of 28

is, in fact, no guarantee that he will ever regain his pharmacy license. Therefor, as a result of his
addiction and his crime, he will lose the ability to practice the profession he loves for ten years,

and perhaps, forever.

Mr. Szurgyjlo suffers from the disease of addiction. That disease informs his actions in this case.
While he chose to steal narcotics from his employers, the fact is the disease of addiction is such
that he suffered from the compulsion to use drugs and that compulsion lead his to make terribly
bad choices. Such is the nature of addiction. This is not an excuse. There is no excuse for the
crimes Mr. Szurgyjlo committed nor does he offer any excuse. The fact that he is an addict and
acted as an addict when he committed his offenses, informs and explains actions that would
otherwise appear to be inexplicable. It beggars the mind that this professional who has led an
otherwise good and blameless life, would commit the crimes he committed. The answer is found,

in part, in his addiction and, in part, in the demons he had to confront in the process of recovery.

What is notable about this case, and what separates Mr. Szurgyjlo from so many others who have
stood before this court for sentencing, are the steps Mr. Szurgyjlo has taken to address his
problem. As Ms. Foulkes notes in her sentencing memorandum and the letters attached hereto
collectively as Exhibit A. Mr. Szurgyjo entered into treatment and has remained clean and sober
for over four years. He actively participates in a twelve-step program and, as he will tell you at
sentencing, he knows he has but a daily reprieve and must assiduously work his program to
remain clean and sober. Also, as Ms. Foulkes notes in her sentencing memorandum, Mr.
Szurgyjlo immediately and fully accepted responsibility for his actions. He met with the

government on several occasions and did his best to provide cooperation that would lead to a

2
Case 2:18-cr-00359-JP Document 27 Filed 06/11/19 Page 3 of 28

5K1.1 motion but he simply did not have the kind of information that would provide a basis for
such a motion. It is also noteworthy and of import that the narcotics he stole were for personal
use. The amount of pain pills he stole is staggering and it is amazing that he did not die of an
overdose. Nonetheless, there is no disagreement with the fact that he did not distribute narcotic

to others.

II. APPLICABLE GUIDELINE CALCULATION

The PSR calculate the total offense level as 8 and the criminal history category as I This yields
a guideline range of 0 to 6 months imprisonment. There are no mandatory minimum sentences
in this case. Undersigned counsel agrees with the government that a non-custodial sentence is

appropriate

IH. DISCUSSION OF SENTENCING FACTORS SET FORTH IN 18. U.S.C.

SECTION 3553(a)

18 U.S.C. section 3553(a) (1) directs the court to look first at the nature and history of the offense
and the history and characteristics of the defendant. Subsection (a) (2) directs the court that the
sentence should reflect consideration of the seriousness of the offense the need to promote
respect for the law and the need to impose just punishment. The statute also requires a sentence
that affords adequate deterrence both to the offender and to others in society who might be
inclined to commit similar offenses. Finally, the court is to consider the need for rehabilitation

and the offenders need for vocational, educational, and other training. Any sentence imposed
Case 2:18-cr-00359-JP Document 27 Filed 06/11/19 Page 4 of 28

should be sufficient but not greater than necessary to meet the requirements for a fair and just

sentence.

During the years that the guidelines were mandatory a certain mythology arose as to their
reliability. It was thought that they were based on empirical evidence as to what sentences
worked and that there was some objective basis for each guideline. What we have learned in
recent years is that the guidelines themselves are, in many ways the products of policy decisions,
not facts, of political considerations, not objective data. They retain validity as a starting point,
to be sure, and each sentencing court must still accurately calculate the now “advisory”
guidelines. However, a sentencing judge must be mindful that the guidelines are, at best, justice
at the “wholesale” level while sentencing is an exercise in justice at the “retail level.” Rita v.
United States, 551 U.S. 338, 127 S. Ct. 2456 (2007). Many judges have said that crafting a fair
and just sentence is one of the hardest jobs for a judge to perform. In this case counsel suggests

that a sentence below the guidelines is appropriate.

IV. Defendant’s Circumstances

Mr. Szurgyjlo enjoys widespread and committed support from his family. He is also active in his
recovery program and actively participated in a program for addicted pharmacists called
SARPH. That program is administered by the State Board of Pharmacy and it is a rigorous
program. He successfully completed that program and has maintained his sobriety for over four

years. Since getting sober, he has married and stared a family. He has maintained employment

4
Case 2:18-cr-00359-JP Document 27 Filed 06/11/19 Page 5 of 28

as a pharmacist and has been employed by pharmacies who have known about his crimes and
his recovery and who have chosen to employ him nonetheless. This is a remarkable fact. Letters
of support from the pharmacists for whom he works are included in Exhibit
A.

Mr. Szurgyjlo is thirty-four years old_and lives in Aston, PA with his wife and child. He enjoys
the continuing support of his family. Letters from family members are included in Exhibit A and
it is anticipated that many of his family members will attend the sentencing. The Pre-Sentence
Report accurately describes Mr. Szurgyjlo’s background and circumstances. He comes from an
intact, loving, and supportive family. He is a college graduate and successfully completed
professional training as a pharmacist. He has bee gainfully employed as a pharmacist. In sobriety
he has married and stared a family. He completed an in-patient program at Livengrin and has
successfully completed the rigorous recovery program administered by the Board of Pharmacy
(SARPH). He has remained clean and sober for over four years. He regularly attends meetings
at a twelve-step program. While one cannot predict the future, his prospects for continued
sobriety are good. Although he will lose his pharmacy license for ten years, he will find

employment and he will continue to be a contributing member of society.

From the beginning, Mr. Szurgyjlo has accepted responsibility for his actions and expressed
remorse. Based on all of the evidence in this case and all that we know of Mr. Szurgyjlo, he is

unlikely to re-offend.
Case 2:18-cr-00359-JP Document 27 Filed 06/11/19 Page 6 of 28

IV. SENTENCING RECOMMENDATION

The government and undersigned counsel agree that a non-custodial sentence is in order.
Counsel respectfully submits that the Court should impose a probationary sentence of three years
and order that Mr. Szurgyjlo p[ay the agreed upon restitution of $21, 112 which represents the

value of the drugs he stole from his employer.

Respectfully Submitted,

 

BARNABY C. WIFTEES, ESQUIRE.
Attorney for Defendant
Joseph Szurgyjlo, III
Case 2:18-cr-00359-JP Document 27 Filed 06/11/19 Page 7 of 28

EXHIBIT A
LETTERS OF SUPPORT RE: JOSEPH SZURGYJLO

Michael Lenczynski, R. Ph.
Gary Umland, Heritage Therapeutics

Christopher Casella PharmD., MBA
Director of Pharmacy Services, Health Partner Plans

Erica Wecker, PharmD., BCOP
Oncology Clinical Pharmacist, University of Pennsylvania

Perelman Center for Advanced Medicine

Cheryl D. Johnson, R. Ph.
Pharmacy Supervisor, Roxborough Memorial Hospital

Heather Teufel, Pharm.D., BCCCP
Clinical Pharmacy Specialist, Emergency Medicine
Penn Medicine Chester County Hospital

Edward P. Cullen, RN, MBA
Thomas Jefferson University Health System

Carrie Connahan, RPh

Frank Bengermino, Rph
Samantha Szurgyjlo, Wife
Diletta Szurgyjlo, Mother
Joanna Yannelli, Sister-in-law
Joseph Szurgyjlo, Jr.

Carl Spatocco, Father-in-law

 

Ne rare sssteetenreneennesusteeeseeeee
Case 2:18-cr-00359-JP Document 27 Filed 06/11/19 Page 8 of 28
Case 2:18-cr-00359-JP Document 27 Filed 06/11/19 Page 9 of 28

Michael Lenczynski, R. Ph.
734 Quince Lane
Secane, PA 19018
May 3, 2019

The Honorable John R. Padova
Senior U.S. District Judge
Eastern District of Philadelphia

Re: Mr. Joseph Szurgyjlo

Dear Judge Padova,

A bit of background information on myself. | am a licensed pharmacist in long term recovery
from Substance Use Disorder (since April 15, 1991). From 1995 until 2002, | was employed by
S.A.R.P.H. as the Executive Administrator of the S.A.R.P.H. program. This is the program,
recognized and contracted by the Commonwealth of Pennsylvania, as providing the monitoring
of pharmacists and pharmacy interns who have been identified in needing treatment for
Substance Use Disorders or other impairments to practice pharmacy. This allows for the
Commonwealth of Pennsylvania to help ensure the continued safe practice of pharmacy in the
Commonwealth. | was also on the governing Board of Directors of S.A.R.P.H. from 1995 until
2016. | am also one of the Peer Assistance Monitors for the program that assists with and
performs mentoring for the participants of the program. | have participated in numerous
educational programs dealing with Alcoholism and Chemical Dependencies issues in the
profession of pharmacy and the general population. (University of Utah, School of Medicine,
School on Alcoholism and Other Drug Dependencies — 1994 through 2014. In 2013, | was honored
to receive the Alumni of the Year Award at the University of Utah School on Alcoholism and Other
Drug Dependencies for my continuing work in the treatment of Drug Dependency in the
profession of Pharmacy in Pennsylvania. | have also attended The American Pharmacists
Association’s Institute on Alcoholism & Drug Dependencies in 2015; 2016 and 2018)

| have known Mr. Szurgyjlo for over three and half years now. | first met him at the Pharm-Assist
meeting in Philadelphia. The Pharm-Assist meeting is for pharmacists and pharmacy interns to
meet and interact with each other with conditions relating with Twelve Step recovery and the
practice of the profession. The meetings are held on regular basis. In the western suburban
Philadelphia area, it is held currently on a weekly basis (on Wednesday evenings). It not a
replacement for a Twelve Step program, but another cog in the gears for the continued recovery
from Substance Use Disorder. The meetings place an emphasis on working the Twelve Steps of
A.A. / N.A. in the participants’ lives and living in continued recovery from Substance Use
Disorders. In the meetings, the members discuss each of the Twelve Steps that they practice in
their recovery, their progress and concerns about issues each have in their recovery process.

ee

nets ssinese tennessee ween
Case 2:18-cr-00359-JP Document 27 Filed 06/11/19 Page 10 of 28
Case 2:18-cr-00359-JP Document 27 Filed 06/11/19 Page 11 of 28

The S.A.R.P.H. program asked if | would agree to be his pharmacist Monitor and Peer Assistance
person under his S.A.R.P.H. contract. The S.A.R.P.H. contract is a binding agreement between
S.A.R.P.H. and the licensee regarding the monitoring of the participation of the stipulations
contained in both the $.A.R.P.H. contract and any associated Pennsylvania Board of Pharmacy
Consent order, if appropriate. The S.A.R.P.H. contract, which was signed by Mr. Szurgyjlo, and
myself, as Mr. Szurgyjlo’s Peer Assistant monitor, required that Mr. Szurgyjlo contact me at least
on a monthly basis. The basis of this contact was to inform me of his continued participation
with all the terms of the contract, any issues with his continued recovery from his Substance Use
Disorder, his attendance at his Twelve Step meetings and participation in those groups. Mr.
Szurgyjlo was expected to attend the Pharm-Assist meeting at least once a month and meet with
me to discuss his recovery.

| was responsible to meet with Mr. Szurgyjlo on these terms and discuss his progress in his
recovery. This included his attendance at his regular “twelve step” meetings, how his recovery
was progressing and his participation with his groups. This would let me know of Mr. Szurgyjlo’s
effort in his recovery. On our first contact, Mr. Szurgyjlo was generally withdrawn and showed a
begrudging interest in entering the S.A.R.P.H. agreement. After a short time, he showed interest
and commitment in following the steps outlined in the contact. | have witnessed how he began
to change from a withdrawn, sullen man to a vibrant, productive member of society.

We have discussed his past. While he has admitted his past misdeeds, it would be amiss to
disregard the significant progress he has made in his recovery and the living amends he has made
to society and to himself. He is now a changed man. He is now cognizant of his actions and has
made, and continues to make, amends for these actions of the past. This is the true meaning of
rehabilitation — a making amends for past actions (a change from past activity) to activities that
can further strengthen the bonds of societal growth and harmony.

He is a now able to be a friend one can count upon. He has grown to a man, responsive to the
needs of others — not looking for how only take care of himself. He continued to progress in his
recovery efforts. He has been changed in his outlook on life situations and has been equipped,
by his workings of the twelve step program of recovery, to be a positive role model. In his
conversations and interactions with me, he has shown that persons he is involved with, like
spouse, family and employers, can now enjoy and be confident in their interactions with Mr.

Szurgyjlo.

| have come to know him as a friend, a person in recovery and as a colleague. | can now trust him
with situations and expect him to consider all the options and weigh them accurately and give
sound judgment. | have come to know him and now respect the person he has been transformed

into by his program of recovery.

| would ask your consideration of these facts in the resolution of Mr. Szurgyjlo’s case.

Sincerely,
Michael Lenczynski, R.Ph.

Weal Soaaapert
Case 2:18-cr-00359-JP Document 27 Filed 06/11/19 Page 12 of 28
Case 2:18-cr-00359-JP Document 27 Filed 06/11/19 Page 13 of 28

HERITAGE

THERAPEUTICS

May 6, 2019

Honorable John R. Padova
Senior U.S. District Judge
Eastern District of Pennsylvania

Your Honor,

My name is Gary Umland. | have been the Pharmacy Manager here at Heritage Therapeutics
since 2013 and prior to that held the same position for several years at US Bioservices
Corporation. Joe Szurgyjlo had been recommended to us for employment as a staff pharmacist
by one of our former pharmacist co-workers whom we have known for almost 20 years and
worked closely with for over 10 years. We were aware of his past and his previous enrollment
and successful completion of the state sponsored recovery program for assisting pharmacists
struggling with substance abuse and other psychological disorders-known as SARPH. We have a
great respect and admiration for him as a professional and human being. He let it be known
that Joe also had voluntarily enrolled in SARPH and was being monitored via random observed
urine, blood, and hair screenings as well as receiving psychological help via professionals and
group meetings. During his initial interview Joe was very honest and forthcoming with respect
to this information. The recommendation from our former co-worker along with Joe’s
credentials as a pharmacist, and his monitoring agreement with SARPH gave us the confidence

to employ Joe back in July of 2016.

It is my understanding that Joseph Szurgyjlo will be attending court in order to face charges
related to his past. He has obviously been very distressed and upset. | have worked closely
with Joe for the past few years and during that time he has explained his past actions without
any attempts to minimize or make his actions seem insignificant. While he does understand
how powerful addiction can be, Joe does not hide behind the excuse of “it wasn’t me, it was my
addiction”. He does realize that practicing pharmacy while impaired created a situation where
he could have possibly harmed a patient and most definitely violated a trust that the public has
when it employs or utilizes the services of a health care professional. Joe takes ownership of all
the things that he did during his addiction and is truly motivated to become a better person.
Although | did not know Joe prior to his decision to enroll in SARPH, | am quite sure his family |
and friends will tell you that he’s a lot different today and | can attest that he’s a lot different
from the person who came to our pharmacy for a job interview in July of 2016.

2173 MacDade Blvd
Holmes, PA 19043
Phone: (855) 343-2136 Fax: (855) 658-2707

 
Case 2:18-cr-00359-JP Document 27 Filed 06/11/19 Page 14 of 28
Case 2:18-cr-00359-JP Document 27 Filed 06/11/19 Page 15 of 28

HERITAGE

THERAPEUTICS

Joseph Szurgyjlo has had perfect work attendance along with punctuality since he started
working here at Heritage Therapeutics. He is honest and willing to perform any task that is
presented to him. He relates well with patients and treats them with respect and compassion.
As a human being, Joe’s perspective on life is tremendous. Given all the pending penalties,
fines, and judgments related to his past he continues to be grateful for the ability to live
substance free and appreciates what he has with respect to his employment, family, and
friends. | am quite sure that Joe would agree that his decision to voluntarily enroll in SARPH
and seek a better way to live is one of the most important decisions he’s ever made in his life
and has enabled him to become a responsible, productive, trustworthy member of society.

Sincerely,

AUMMEYL

Gary Umland RPh

2173 MacDade Blvd
Holmes, PA 19043
Phone: (855) 343-2136 Fax: (855) 658-2707

 
Case 2:18-cr-00359-JP Document 27 Filed 06/11/19 Page 16 of 28
Case 2:18-cr-00359-JP Document 27 Filed 06/11/19 Page 17 of 28

Christopher Casella PharmD., MBA
Director of Pharmacy Services
Health Partners Plans

901 Market St., Suite 500
Philadelphia, PA 19107

May 3, 2019

Honorable John R. Padova
Senior U.S. District Judge
Eastern District of Pennsylvania

Your Honor,

My name is Christopher Casella and | have known Joseph (known to friends as Joe) Szurgyjlo as a friend
since 2004 and as an employee in 2016. | am writing this letter to ask for your leniency upon his
sentencing. | am 35 years old and currently serve as a Director of Pharmacy Services at a health
insurance company in Philadelphia, PA. | became friends with Joe in pharmacy school and we remained
very close throughout our time there and thereafter. During that time, Joe was the kind of person who
would give you the shirt off his back and someone who really valued his family. He always spoke of his
niece and nephew with the type of joy where one would think they were his own kids. Throughout
pharmacy school, Joe and | were together on a constant basis and | considered him one of my best
friends.

Shortly after graduating from pharmacy school, Joe started to become distant and it was becoming
increasingly difficult to connect with him. Joe was still a great friend to both my wife and I, so we still
invited him to our home, sporting events, vacations, etc., but in the rare occurrences he did show up, it
wasn’t the same. Eventually, | got word from Joe’s wife of him losing his job and current stay ina
rehabilitation facility. Once Joe got out of rehab, he reached out to me after the dust settled from a new
cell phone number to reconnect. He told me that he got a new phone so that he can remain out of
contact with people from his past who were a bad influence. Joe is now completely sober and focusing
on rebuilding everything that was destroyed due to his addiction.

As a pharmacist myself, | completely acknowledge the severity of Joe’s crimes. He put his own
addictions over his responsibilities’ as a pharmacist in addition to the authority of a management
position he held. That being said, once Joe got sober, he also acknowledged this fact, took
accountability of his actions and never acted like he was a victim. In numerous personal conversations |
had with Joe, he always remained true to the fact that he created the mess he was in because his
addictions were the only thing important to him at that time. In July of 2016, | had an opening for a per
diem pharmacist at a hospital where | served as a Director of Pharmacy. Joe was coming up on 1 year

of sobriety and in the $.A.R.P.H program so | was able to reach out to the program director for a referral.

| was familiar with S.A.R.P.H. as | had 3 other pharmacists in the program at a prior time. | spoke with
Case 2:18-cr-00359-JP Document 27 Filed 06/11/19 Page 18 of 28
Case 2:18-cr-00359-JP Document 27 Filed 06/11/19 Page 19 of 28

Kathy Simpson at S.A.R.P.H who provided me with a letter stating Joe was fit to work and subject to
random drug testing. We discussed any limitations he may have and she gave him nothing but positive
reviews. So as of late July 2016, | was able to help provide Joe with a second chance and he came on
my team as a per diem pharmacist. Joe worked hard, showed up on time, and continued to work there
even after |! moved on. From that point, Joe was able to get a 2™ pharmacist job and continue on his

path towards rebuilding.

Over the last 3.5 years I’ve watched Joe put everything he has towards getting his life back together. He
has repaired all the relationships he almost destroyed, got his career back on track, and started a family
of his own. Even with the uncertainty of his future, Joe has not deviated from his sobriety and

dedication to his family and all who know him. It is my sincere hope the court takes this letter into
consideration at the time of sentencing. Despite the current case, | still believe Joe to be an upstanding
individual, a great friend, a valuable member of the community, and an overall good guy.

Sincerely,

Aeesriple- V aol

Christopher Casella, PharmD., MBA
Case 2:18-cr-00359-JP Document 27 Filed 06/11/19 Page 20 of 28
Case 2:18-cr-00359-JP Document 27 Filed 06/11/19 Page 21 of 28

Erica Wecker, PharmD., BCOP

Oncology Clinical Pharmacist
University of Pennsylvania

Perelman Center for Advanced Medicine

May 3", 2019

Honorable John R. Padova
Senior U.S. District Judge
Eastern District of Pennsylvania

Dear Honorable Padova,

My name is Erica Wecker and I am a Board Certified Oncology Pharmacist at The University of
Pennsylvania's Perelman Center for Advanced Medicine. I am writing this letter on behalf of my longtime
friend, Joseph Szurgyjlo (Joe), whom I have known for over 15 years. I met Joe while attending Temple
School of Pharmacy and we have stayed close friends ever since. Joe has always been a person of strong
moral integrity that would literally give you the shirt off his back if you needed it. Back in college, I
would describe him as a happy, responsible, and dedicated student. | often studied with him, as he never
missed a class and he took impeccable notes. When he had a free period, he would go toa friend’s house
to walk their dog, just to help them out. He always looked out for others and was very connected to our
group of friends. Shortly after college, Joe started to withdraw from us and no one was sure of what was
going on. We were busy building our careers, getting married and starting families. It was not until I
received a phone call from Samantha, his now wife, telling me that Joe was ina thirty-day rehabilitation
center for drug addiction that I realized what was going on.

As an oncology pharmacist who administers opioid medications to patients every day, | am very familiar
with the power that these drugs have over individuals. Opioid addiction is a terrible disease that only
has two paths: complete self destruction or death. | am grateful that my friend is still alive, and I know
that even though he will lose his career as a pharmacist, he is still a valuable person who has a lot to
offer. A particularly vulnerable group are healthcare workers who suffer from addiction, and | know that
Joe has been actively helping these individuals who are struggling to balance work and their disease.

Over the past three years, I have seen Joe work very hard to overcome his addiction. I know heis very
sorry and humbled by his actions. He has been sober now for quite some time and doing everything he
can to get his life back on track, attending meetings and working two jobs to pay off his debt, and rebuild
his life. Since becoming clean, he and his wife Samantha gave birth to a beautiful baby girl who really
needs her father. Joe is an amazing father, uncle and friend. Asa mother of two young daughters myself,
my heart goes out to Joe and that is why I implore you to carefully consider his ongoing recovery, service
to others, and dedication to rebuilding his life when deciding a fair sentence. Thank you.

Sincerely,

cee libele. Pham, bey

Erica Wecker, PharmD, BCOP
Case 2:18-cr-00359-JP Document 27 Filed 06/11/19 Page 22 of 28
Case 2:18-cr-00359-JP Document 27 Filed 06/11/19 Page 23 of 28

March 9, 2018
To Whom It May Concern

First, my cordial greeting. 1 am very pleased to write a character reference letter for Joseph Szurgyjlo. | have had the pleasure
of knowing him for about 3 & ¥ years.

Joseph Szurgyjlo has been known to me since | started working at Roxborough Memorial Hospital, initially as a co-worker
and currently as the Pharmacy Supervisor. I have seen him as a patient, responsible and compassionate hospital pharmacist,
who takes great pride in providing quality pharmaceutical care to our patients.

Joseph is one of the per diem pharmacist and is often available to cover weekday, weekends and call-outs. He is dependable,
responsible, honest, and courteous, and by far one of the most dedicated people that I have come across. On many occasions, I
have seen both new and old staff members asking for his advice on specific areas, as his wisdom is as exceptional as he is.

Throughout his employment, I've been extremely impressed by how accurately Joseph does his job especially as it relates to
following our policies along with state and federal regulations. Joseph is expanding his clinical skills and knowledge and has
the ability to put his skills to practice as he serves the needs of our patients,

Joseph always maintains his professionalism and is an extremely strong communicator which has helped him as he interacts
with his co-workers as well as the treatment teams throughout the hospital.

! find him a pleasure to talk to. We often discuss our families and | find him to be a loving a devoted husband and father.

It is difficult for me to believe he is before you as a result of his theft of medication for personal use during his addition. Joseph
is a good person and has always had morality in his actions. I can assure you that even though he has had ups and downs in
his life, ! and many of his friends and colleagues are convinced that Joseph is a human being with a great heart and a decent
person. .

Jam aware of Joseph’s participation in the S.A.R.P.H. Pharmacy Peer Assistance Program. This program is approved by the
Pennsylvania State Board of Pharmacy. It monitors pharmacists with a substance use disorder, so that they may return to
practice without creating harm to the health and safety of the public. Joseph has met all the program requirements and
continues to be in full compliance with each of their stipulations. | am pleased that Joseph is and continues to be an active
participant in the S.A.R.P.H program and is committed to his continued recovery. | also like that | am given regular
documented rehabilitation and verifiable recovery information by way of S.A.R.P.H. | have the ability here at Roxborough
Memorial Hospital to monitor Joseph’s dispensing habits as well as overall pharmacy practices and am again pleased with his
performance.

Joseph knows the mistakes he has made, of which I am convinced that he is very sorry for having committed, for which he has
also being trying to repair. All the financial and emotional damages that his actions may have been caused around him may
not be reparable but his continued recovery, progress and contribution to society will only be possible if this justice system
and all of us give a new opportunity to him.

| believe that everyone deserves a second chance, no matter how they got to where they are. If they have taken all the steps to
prove that they deserve the opportunity, then they should be given a shot. If their intentions are to remedy past wrongs
whenever possible and begin in a fresh, positive direction as I believe Joseph has done. Second chances are an important part
of growing and learning, when it comes to drug addiction and crime, stigma very often limits the opportunities for those who
are ready to start over in recovery and should not be held back due to choices made under the influence.

Joseph is smart, he’s talented and he is responsible. Joseph has always displayed a high degree of integrity, responsibility and
ambition since | have known him. I have personally been intrigued and impressed by his stance on life. | am sure that he will

continue to be an asset to our organization, and I am happy to give him my wholehearted support. If there is any additional
information that you need about Joseph, please feel free to contact me.

Sincerely,

Cheryl D Johns,

  

Pharmacy Super#isor Roxborough Memorial Hospital
Case 2:18-cr-00359-JP Document 27 Filed 06/11/19 Page 24 of 28
Case 2:18-cr-00359-JP Document 27 Filed 06/11/19 Page 25 of 28

Heather Teufel, Pharm.D., BCCCP

Clinical Pharmacy Specialist, Emergency Medicine
Penn Medicine Chester County Hospital

701 E. Marshall Street

West Chester, PA 19380

Phone: 717-951-9481

Email: heather.teufel@pennmedicine.upenn.edu

Honorable John R. Padova
Senior U.S. District Judge

Eastern District of Pennsylvania
Philadelphia, PA

May 2, 2019
Dear Honorable Padova,

My name is Heather Teufel and I am a Board Certified Critical Care Pharmacist working in the
Emergency Department (ED) at Penn Medicine Chester County Hospital in West Chester, PA.
Working in the ED, I am exposed to many patients with substance use disorders, I chair our local
hospital task force focused on the care of patients with Opioid Use Disorder (OUD) and am a
member of the University of Pennsylvania Health System OUD Task Force. In light of the
national opioid epidemic, we are working together across disciplines to provide resources and
“warm hand-offs” to treatment programs helping patients with OUD.

I have known Joseph Szurgyjlo (Joe) since our first year at Temple University School of
Pharmacy in 2004. Joe and I were part of a group of close-knit friends who spent a late nights
studying together at the library, enjoying Philadelphia sporting events and relaxing on weekends.
Joe also introduced me to his high school friend, who is now my husband and the father of my
two children. I consider Joe to be a very close friend.

After graduation in 2008, I moved away for residency training and was not in close contact with
Joe for a period of time. However, whenever we were able to get together, it was as if no time
had passed. At some point, Joe had disconnected from our group of friends and I did not see as
much of him as I would have liked. At the time, I was naive and did not realize the struggle Joe
was having with opioids. I would like to think that I would have said something or tried to talk to
him about it if I had realized he was struggling with an opioid addiction, During that time in his
life, Joe was distant, often late to events and was not himself. I remember my husband and I
being the only friends, in addition to his family, who came to his 30" birthday party. Joe had
isolated himself during his time of addiction. We had suspicions that Joe was either utilizing
drugs or had some other bad habit, but, unfortunately, I didn’t have the courage or knowledge to
talk to him about it. It was not until he went into an inpatient rehabilitation program that I started

 
Case 2:18-cr-00359-JP Document 27 Filed 06/11/19 Page 26 of 28
Case 2:18-cr-00359-JP Document 27 Filed 06/11/19 Page 27 of 28

to understand what had changed; Joe had an opioid use disorder. When Joe told me about the
amount of opioids he stole from the hospital pharmacy, I was admittedly shocked. As someone
who does not struggle with addiction, it was easy to think, “how could he do such a thing?” But,
for an individual with a substance use disorder, rationale thinking no longer applies and the focus
is on how to obtain more substance to feel normal again. They also often do not recognize the
extent of their problem and do not think of the consequences of their behavior, When Joe told me
about these charges, he was very humble and stated he understood that what he did was wrong
and recognizes that there are consequences for his actions. When talking to me about his
addiction and the charges he faces, he never once acted like a victim. He now sees how severe
his addiction was and is grateful to be alive, as are we, his friends and family. Joseph
acknowledges that he will lose his pharmacist license, ending a career that took six years of
education and over 10 years of experience building. I am confident, however, that he will find a
way to continue to contribute to society and continue to help others who struggle with substance
use disorders.

I am incredibly proud of the obstacles that Joe has overcome and the recovery path that he is on.
Opioid Use Disorder is a mental health disorder that unfortunately affects millions of individuals
in the United States. Joe has now completed the Secundum Artem Reaching Pharmacists with
Help (SARPH) program and has not had any drug or alcohol in over 3.5 years. He continues to
attend meetings at least three times a week, with one being health-care professional focused.
Through his own recovery, he has been able to help others who suffer from a substance use
disorder get into treatment and recovery. Friends and acquaintances who struggle with substance
misuse/use disorders recognize the changes Joe has made in his own life and have reached out to
him for help.

He has dedicated the past 3.5 years to rebuilding relationships with his family and friends, has
married the love of his life, and most recently welcomed a beautiful baby girl, Ella Grace, into
the world. In addition, he has served as a father-figure to his nieces and nephew whose father is,
unfortunately, not in their lives. He has volunteered as a coach for his nephew’s sports teams and
attends his nieces’ dance competitions. He has a completely different outlook on life now and
finds the positives in any negative situation, including the current charges he faces.

As a healthcare professional working to help patients with substance use disorders, our goal is to
get patients clean and allow for them to be productive members of society. My friend Joe has
gone above and beyond those expectations. He continues to remain sober, has helped countless
others with substance use disorders, is a loving husband, father, uncle and friend and has
incredible humility despite this current situation. I ask that you take Joe’s recovery and how he
has turned his life around into consideration when you decide on sentencing for the crime he
committed while under the influence of addiction. Thank you in advance for your consideration.

Sincerely,

uathn Toaple

Heather Teufel, Pharm.D., BCCCP

 
Case 2:18-cr-00359-JP Document 27 Filed 06/11/19 Page 28 of 28
